                                                                   PRO HAC VICE APPLICATION,
                                                                 ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT
                                                                     TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA
                                                                        PROPOSED ORDER



  United States

                                                  Case No. 1:19-CR-00010-DAD-BAM
  v.

  Eric Leslie




       I, Keith J Scherer, attorney for Eric Leslie, hereby petition for admission to practice Pro

Hac Vice under the provision of Local Rule 180(b)(2). I understand and consent to ECF

Registration and Electronic Service as detailed below and I have submitted payment in the

amount of $200.00 to the Clerk, U.S. District Court. In support of this petition, I state under

penalty of perjury that:

My business address is:

       The Law Office of Keith J Scherer, PC
       350 S. Northwest Highway #324
       Park Ridge IL 60068
       (773)485-8882 phone
       (872)395-5434 fax
       keith@kjsdefense.com


       Residence: Chicago IL
       I was admitted to practice in the bar of the State of Illinois on 06 May 1999 and

I am presently in good standing and eligible to practice in said court. A certificate of good

standing from the court in my state of primary practice is attached to this application. I am not

currently suspended or disbarred in any other court.

       I have not concurrently or within the year preceding this application made a pro hac vice

application to this court. I hereby designate the following member of the Bar of this Court who is

registered for ECF with whom the Court and opposing counsel may readily communicate

regarding the conduct of the case and upon whom electronic notice shall also be served via the

court's ECF system:


       Kevin Rooney
       Hammerschmidt Law Corp.
       2445 Capitol Street
       Suite 150
       Fresno, CA 93721
       Phone: (559)233-5333
       Fax: (559)233-4333


       kevin@hammerlawcorp.com




Dated: 08 May 2019

Petitioner:
                                             ORDER

       Certificate of good standing is not attached to the final document approved by the Court but

attached to the filing submitted by counsel on May 13, 2019.


IT IS SO ORDERED.


Dated:    May 14, 2019

                                                   /s/ Barbara   A. McAuliffe             _
                                                UNITED STATES MAGISTRATE JUDGE
